No. 99-40493
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-40493
                          Conference Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

ELISEO ADAMES,

                                            Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-98-CR-328-1
                       --------------------
                         February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Eliseo Adames appeals his sentence of 120 months’ after

pleading guilty to possession with intent to distribute 11

kilograms of cocaine.    Adames argues that the district court

clearly erred in failing to apply the safety-valve provision of

U.S.S.G. § 5C1.2 because the evidence clearly showed that he had

provided all information and evidence he had concerning the

offense.

     Section 5C1.2(2) provides that a defendant is only eligible

for the safety-valve if he did not possess a firearm or other


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40493
                                -2-

dangerous weapon in connection with the offense.   When Adames was

stopped while driving a vehicle in which he was transporting 11

kilograms of cocaine, he had a knife in his belt which the police

officer confiscated.   Even assuming that Adames is correct that

the district court erred in its assessment of his credibility in

providing information to the Government, Adames was ineligible

for the reduction by virtue of his possession of a dangerous

weapon under § 5C1.2(2).   There was no clear error.   United

States v. Wilson, 105 F.3d 219, 222 (5th Cir.), cert. denied, 522

U.S. 847 (1997).

     AFFIRMED.